On Application por Rehearing.
Fenner, J.
In disposing of this application, which is made in behalf of the last defendants, O’Neil and others, we have to say:
1. The admissions of record conclusively establish the amount of the gross receipts on which our judgment is based.
2. In relieving Lagman & Son and in holding the others bound, we have simply applied the rule of stare decisis, as established in the cases heretofore decided, viz.: City vs. Bayley, 85 An. 545; Tax Collector vs. Conner, 42 An. 787.
They are cases which require a firm adherence to the rule, and we see no reason to disturb our former rulings.
8. If hardship results from grading licenses according to “gross receipts,” it is nevertheless the law, and relief must be sought from the Legislature.
4. Absolute justice is unattainable in tax laws. We are not responsible for any inequity which may result from exempting Lag-man & Son, while taxing the other defendants. The exemption is made by the Constitution.
Rehearing refused.